                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

CARL CROMWELL                                               CIVIL ACTION

VERSUS                                                      NO. 19-10461

BP EXPLORATION                                              SECTION “J” (2)
& PRODUCTION, INC. ET AL.


Related to: 12-968 BELO
            In MDL 2179 (10-md-2179)


                                        ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge (Rec. Doc. 5),

and the failure of plaintiff to file an objection to the Report and Recommendation,

hereby approves the Report and Recommendation and adopts it as its opinion in this

matter. Therefore,

      IT IS ORDERED that defendants’ motion to dismiss (Rec. Doc. 4) is

GRANTED      and     plaintiff=s   complaint is   hereby   DISMISSED       WITHOUT

PREJUDICE.

      New Orleans, Louisiana, this 23rd day of July, 2019.



                                              ____________________________________
                                                     CARL J. BARBIER
                                               UNITED STATES DISTRICT JUDGE
